 Case 5:18-cr-00231-JGB Document 32 Filed 05/10/19 Page 1 of 1 Page ID #:112




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                             CRIMINAL MINUTES—GENERAL

 Case No.       EDCR 18-231 JGB                                      Date May 10, 2019
 Title United States v. John Jacob Olivas


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


               MAYNOR GALVEZ                                          Not Reported
                 Deputy Clerk                                        Court Reporter


   Attorney(s) Present for Government:                   Attorney(s) Present for Defendant(s):
                 None Present                                         None Present

 Proceedings:      Order DENYING the Government’s Ex Parte Application for Protective
                   Order (Dkt. No. 23) (IN CHAMBERS)


        Before the Court is the government’s Ex Parte Application for a Protective Order.
(“Application,” Dkt. No. 23.) At any time, a court may, “for good cause, deny, restrict, or defer
discovery or inspection, or grant other appropriate relief.” Fed. R. Crim. P. 16(d)(1). The
government seeks a protective order because discovery in the action contains personally
identifiable, private, and sensitive information of victims, witnesses, and other individuals
unrelated to this case. (Id. at 2.) Defendant opposes the Application and notes that the
requested protective order would apply retroactively to a substantial volume of discovery.
(“Opp’n,” Dkt. No. 26.) Defendant asserts that the nature of the discovery since initiation of
the case has not changed, and that the protective order is not necessary. (Id. at 4.) Additionally,
Defendant already has possession of much of the discovery as a result of a parallel state court
action concerning the same alleged victim here. (Id.) Given that much of the discovery the
government seeks to include under the protective order has been in Defendant’s possession since
before this action commenced, such a protective order would be ineffective. Under these
circumstances, the Court finds the government has not shown good cause justifying this
restriction on discovery. Accordingly, the Court DENIES the Application.


IT IS SO ORDERED.




                                     CRIMINAL MINUTES—
 Page 1 of 1                                                              Initials of Deputy Clerk MG
                                          GENERAL
